 
PLAYSTATION 2®LICENSED PUBLISHER AGREEMENT
 


THIS AGREEMENT RELATES TO THE PUBLISHING OF APPLICATION SOFTWARE FOR THE
PLAYSTATION®2 COMPUTER ENTERTAINMENT SYSTEM. ALL TERMS USED HEREIN ARE SPECIFIC
TO THE PLAYSTATION®2 SYSTEM AND NOT TO SONY'S PREDECESSOR "PLAYSTATION" VIDEO
ENTERTAINMENT SYSTEM. PUBLISHING RIGHTS FOR SUCH PREDECESSOR SYSTEM ARE SUBJECT
TO SEPARATE AGREEMENTS WITH SCEE, AND ANY LICENCE OF RIGHTS TO PUBLISHER UNDER
SUCH SEPARATE AGREEMENTS SHALL NOT CONFER ON PUBLISHER ANY RIGHTS IN RELATION TO
THE PLAYSTATION ®2 SYSTEM, OR VICE VERSA.


This Agreement is entered into the 22nd day of August 2002 by and between


SONY COMPUTER ENTERTAINMENT EUROPE LIMITED
of 30 Golden Square, London W1F 9LD
(hereinafter referred to as "SCEE")


- and -


ZOO DIGITAL GROUP PLC
of Parkhead House, 26 Carver Street, Sheffield S1 4FS
(hereinafter referred to as "Publisher")
PUBLISHER AUTHORISATION #: 195


Whereas


(A)
SCEE, its parent company Sony Computer Entertainment Inc., and/or certain of
their affiliates and companies within the group of companies of which any of
them form part (hereinafter jointly and severally referred to as "Sony") have
developed, and are licensing core components of, a computer entertainment system
known and hereinafter referred to as "PlayStation 2", and are the owners of, or
have the right to grant licences of, certain proprietary information and
intellectual property rights pertaining to PlayStation 2.



(B)
Publisher desires to be granted a non-exclusive licence to market, distribute
and sell Licensed Products (as defined below), and for such Licensed Products
and associated materials to be manufactured by an authorised manufacturing
facility licensed by SCEE, on the terms and subject to the conditions set forth
in this Agreement.



(C)
SCEE is willing, on the terms and subject to the conditions of this Agreement,
to grant Publisher the desired non-exclusive licence.



Now therefore, in consideration of the undertakings, representations and
warranties given herein, and of other good and valuable consideration the
receipt and sufficiency of which is acknowledged, Publisher and SCEE hereby
agree as follows:


1.    Definitions


1.1
"Licensed Products" means PlayStation 2 format Software product(s) in uniquely
marked or coloured CD-ROM or DVD-ROM format software discs (hereinafter referred
to as "PlayStation 2 Discs").

 
 
 

--------------------------------------------------------------------------------

 
 

1.2
"Licensed Territory" means the countries specified in Schedule 1.



1.3
"Sony Intellectual Property Rights" means all current and future patents
worldwide, pending patent applications and other patent rights (under licence or
otherwise), copyrights, trademarks, service marks, trade names, semi-conductor
topography rights, trade secret rights, technical information and know-how (and
the equivalents of each of the foregoing under the laws of any jurisdiction) of
Sony pertaining to Sony Materials and/or PlayStation 2, and all other
proprietary or intellectual property rights worldwide (including, without
limitation, all applications and registrations with respect thereto) of Sony
pertaining to Sony Materials and/or PlayStation 2, and all renewals and
extensions thereof.



1.4
"PlayStation 2 format Software" means Publisher's object code software, which
includes Licensed Developer Software and any software (whether in object code or
source code form) which is provided by SCEE and intended to be combined with
Licensed Developer Software for execution on PlayStation 2 and has the ability
to communicate with the software resident in PlayStation 2 .



1.5
"Term" means the period from the date hereof until 31 March 2003 and continuing
thereafter unless and until terminated by not less than 1 (one) month's notice
on either side given to expire on such date or any subsequent 31 March.



1.6
"Affiliate of SCEE" means, as applicable, either Sony Computer Entertainment Inc
in Japan, Sony Computer Entertainment America Inc in the USA or such other Sony
Computer Entertainment entity as may be established by Sony from time to time.



1.7
"LDA 2" means the PlayStation 2 Licensed Developer Agreement between Licensed
Developer of the applicable PlayStation 2 format Software and SCEE (or an
equivalent such agreement between Licensed Developer and an Affiliate of SCEE).



1.8
"Licensed Trademarks" means the "PS" family logo and PlayStation 2 logotype and
such other trademarks, service marks, trade dress, logos and other icons or
indicia as shall be specified in the Specifications or otherwise designated by
SCEE from time to time. SCEE may amend such Licensed Trademarks upon reasonable
notice to Publisher.



Publisher is not authorised to use the PlayStation, PSone or PlayStation.com
logos and/or logotypes, or the "PS2" or PlayStation Shapes devices, other than
as expressly permitted by separate agreement. Nothing contained in this
Agreement shall in any way grant Publisher the right to use the trademark "Sony"
in any manner as (or as part of) a trademark, trade name, service mark or logo
or otherwise howsoever.


1.9
"Licensed Developer" means Publisher or such other third party as shall have
developed Licensed Developer Software and PlayStation 2 format Software pursuant
to a then current LDA2.



1.10
"Sony Materials" means any hardware, data, object code, source code,
documentation (or any part(s) of any of the foregoing) and related peripheral
items provided to the Licensed Developer of any PlayStation 2 format Software
pursuant to the LDA 2 applicable for such PlayStation 2 format Software.



1.11
"Licensed Developer Software" means Licensed Developer's application source code
and data (including audio and visual material) developed by Licensed Developer
in accordance with its LDA 2 which, when integrated with any software (whether
in object code or source code form) provided by SCEE, creates PlayStation2
format Software.

 
 
 

--------------------------------------------------------------------------------

 
 
1.12
"Printed Materials" means all artwork and mechanicals to be set forth on the
Licensed Product itself, and on the PlayStation 2 box (or other container) and,
if applicable, the box (or other) packaging for the Licensed Product and all
instruction manuals, inlays, inserts, stickers and other user information and/or
materials to be inserted in or affixed to such PlayStation 2 box and/or
packaging.



1.13
"Advertising Materials" means all advertising, merchandising, promotional and
display materials of or concerning the Licensed Products.



1.14
"Manufactured Materials" means all units of the Licensed Products, of the
Printed Materials to be set forth on the Licensed Products themselves and of the
PlayStation 2 boxes for such Licensed Products (which expression shall include
any alternative form of container for Licensed Products subsequently introduced
by SCEE).



1.15
"Specifications" means such specifications relating to the content and/or
manufacture of Licensed Products, Printed Materials, Advertising Materials
and/or related matters or materials as may be issued by Sony, which
specifications (and/or procedures relating to the testing or verification of all
such materials for conformity to the Specifications and/or relating to the
ordering and manufacture of Licensed Products and associated materials) may be
amended from time to time upon reasonable notice to Publisher.



1.16
"CNDA" means the Confidentiality & Non-Disclosure (or similar) Agreement between
Publisher and SCEE or an Affiliate of SCEE relating to PlayStation 2 and to
Confidential Information of Sony and/or of Publisher thereunder.



1.17
"Confidential Information of Sony" means the content of this Agreement
(including the Schedules hereto and the Specifications) and all confidential
and/or proprietary information, documents and related materials of whatever
nature (including, without limitation all processes, hardware, software,
inventions, trade secrets, ideas, designs, research, know-how, business methods,
production plans and marketing plans) concerning PlayStation 2 developed or
owned by, licensed to or under the control of Sony and, without limitation,
information otherwise related to Sony's technology, know-how, products,
potential products, research projects, promotional advertising and marketing
plans, schedules and budgets, licensing terms and pricing, customer lists and
details, commercial relationships or negotiations, services, financial models
and other business information, whether relating to PlayStation 2 or otherwise
including, unless covered by a separate Non-Disclosure Agreement between
Publisher and SCEE, relating to Sony's "PlayStation" predecessor video
entertainment system disclosed by whatever means, whether directly or
indirectly, by or on behalf of Sony to Publisher at any time, whether disclosed
orally, in writing or in machine-readable or other form, or otherwise discovered
by Publisher as a result of any information or materials provided (whether
directly or indirectly) by or on behalf of Sony to Publisher.



1.18
"Confidential Information of Publisher" means any and all confidential and/or
proprietary information, documents and related materials of whatever nature
(including, without limitation all processes, hardware, software, inventions,
trade secrets, ideas, designs, research, know-how, business methods, production
plans and marketing plans) concerning PlayStation 2 format Software developed or
owned by, licensed to or under the control of Publisher and, without limitation,
information otherwise related to Publisher's technology, know-how, products,
potential products, research projects, promotional advertising and marketing
plans, schedules and budgets, licensing terms and pricing, customer lists and
details, commercial relationships or negotiations, services, financial models
and other business information, whether relating to PlayStation 2 or otherwise
disclosed by whatever means, whether directly or indirectly, by or on behalf of
Publisher to SCEE at any time, whether disclosed orally, in writing or in
machine-readable or other form, or otherwise discovered by SCEE as a result of
any information or materials provided (whether directly or indirectly) by or on
behalf of Publisher to SCEE, which information is designated by Publisher as, or
becomes known to SCEE under circumstances indicating that such information is,
confidential or proprietary.

 
 
 

--------------------------------------------------------------------------------

 
 
1.19
"Third Party Intellectual Property Rights" means all current and future patents
worldwide, pending patent applications and other patent rights (under licence or
otherwise), copyrights, trademarks, service marks, trade names, semi-conductor
topography rights, trade secret rights, technical information and know-how (and
the equivalents of each of the foregoing under the laws of any jurisdiction) of
any third party other than Publisher or Sony and all other proprietary or
intellectual property rights worldwide (including, without limitation, all
applications and registrations with respect thereto), and all renewals and
extensions thereof.



1.20  "Article 6" means Article 6 of Council Directive 91/250/EEC of 14 May 1991
on the legal protection of computer programmes.


2.    Grant of Licence


SCEE hereby grants to Publisher, and Publisher hereby accepts, within the
Licensed Territory only and under the Sony Intellectual Property Rights, a
non-exclusive non-transferable licence, without the right to sub-license (except
as specifically provided herein), to publish PlayStation 2 format Software in
such genres or categories as SCEE shall from time to time designate in the
Specifications, and the right and obligation to use the Licensed Trademarks, in
the form and manner prescribed in the Specifications, strictly, only and
directly in connection with such publication. For these purposes, to "publish"
shall mean any or all of the following: (i) produce Advertising Materials and
Printed Materials; (ii) to issue to SCEE purchase orders for Manufactured
Materials as prescribed in Clause 6; (iii) to market, distribute and sell
Licensed Products (and to authorise others so to do); and (iv) to sub-license to
end users the right to use Licensed Products for non-commercial purposes only
and not for public performance.


3.    Limitations


3.1
Subject always to Article 6, Publisher shall publish PlayStation2 format
Software only if developed by a Licensed Developer strictly in accordance with
all the terms and conditions of such Licensed Developer's LDA 2 and shall not
publish or attempt to publish any other software whatsoever intended for or
capable of execution on PlayStation 2 . The onus of evidencing that PlayStation
2 format Software satisfies the foregoing criteria shall rest on Publisher and
SCEE reserves the right to require Publisher to furnish evidence satisfactory to
SCEE that the foregoing criteria are satisfied.



3.2
Publisher shall not publish outside the Licensed Territory PlayStation 2 format
Software unless and until Publisher shall be authorised and licensed so to do
pursuant to a current licence agreement with the applicable Affiliate of SCEE.
Further, Publisher shall not sub-publish such PlayStation2 format Software
through a third party either within or outside the Licensed Territory unless and
until such sub-publisher shall be authorised and licensed so to do either
pursuant to a current PlayStation 2 Licensed Publisher Agreement with SCEE or a
current PlayStation 2 licence agreement with the applicable Affiliate of SCEE.

 
 
 

--------------------------------------------------------------------------------

 
 
3.3
The licence granted in this Agreement extends only to the publication,
marketing, distribution and sale of Licensed Products in such formats as may be
designated by SCEE. Without limiting the generality of the foregoing and except
as otherwise provided herein, Publisher and, if applicable, its sub-publishers
shall at all times and in all territories be strictly prohibited from
undertaking or authorising the distribution or transmission of PlayStation 2
format Software or Licensed Products through electronic means or any other means
now known or hereafter devised, including without limitation, via wireless,
cable, fiber optic means, telephone lines, microwave and/or radio waves, or over
a network of interconnected computers or other devices. Notwithstanding this
limitation, Publisher may electronically transmit PlayStation 2 format Software
from site to site, or from machine to machine over a computer network, for the
sole purpose of facilitating development; provided that no right of
retransmission shall attach to any such transmission, and provided further that
Publisher shall use reasonable security measures customary within the high
technology industry to reduce the risk of unauthorised interception or
retransmission of such transmissions.



For the avoidance of doubt, the foregoing shall apply only to PlayStation 2
format Software and to Licensed Products and shall not apply to Licensed
Developer Software which does not utilise Sony Materials and/or Sony
Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC,
Confidential Information of Sony.


3.4
Subject only to Article 6, Publisher and, if applicable, its sub-publishers
shall at all times be strictly prohibited from disassembling or decompiling
software, peeling semiconductor components or otherwise reverse engineering or
attempting to reverse engineer or derive source code or create derivative works
from PlayStation 2 format Software, from permitting or encouraging any third
party so to do, and from acquiring or using any materials from any third party
who does so. Publisher shall in all cases be primarily liable for the payment of
Platform Charge to SCEE in accordance with Clause 7 hereof in respect of any
product published by Publisher, or, if applicable, any of its sub-publishers,
which utilizes Sony Materials and/or Sony Intellectual Property Rights and/or,
subject to Council Directive 91/250/EEC, Confidential Information of Sony. The
onus of evidencing that any such product is not so published shall rest on
Publisher and SCEE reserves the right to require Publisher to furnish evidence
satisfactory to SCEE that the applicable of the foregoing criteria are
satisfied.



3.5
Publisher shall inform all such sub-publishers of the obligations imposed by
this Agreement and shall obtain their commitment to abide by the same.



3.6
Any breach of the provisions of this Clause 3 shall be a material breach of this
Agreement not capable of remedy.



4.     Reservations


4.1
This Agreement does not grant any right or licence, under any Sony Intellectual
Property Rights or otherwise, except as expressly provided herein, and no other
right or licence is to be implied by or inferred from any provision of this
Agreement or the conduct of the parties hereunder. Subject only to the rights of
Publisher under this Agreement, all right, title and interest in and to the Sony
Materials and the Sony Intellectual Property Rights are and shall be the
exclusive property of Sony, and Publisher shall not make use of, or do or cause
to be done any act or thing contesting or in any way impairing or tending to
impair any of Sony's right, title or interest in or to, any of the Sony
Materials, Sony Intellectual Property Rights, PlayStation 2 and/or Sony's
"PlayStation" predecessor video entertainment system except as authorised by and
in compliance with the provisions of this Agreement or as may otherwise
expressly be authorised in writing by Sony; provided however that the foregoing
shall not be taken to preclude Publisher from challenging the validity of any
Sony Intellectual Property Rights. No right, licence or privilege has been
granted to Publisher hereunder concerning the development of any collateral
product or other use or purpose of any kind whatsoever which displays or depicts
any of the Licensed Trademarks. No promotional or novelty items or premium
products (including, by way of illustration but without limitation, T-shirts,
posters, stickers, etc) displaying or depicting any of the Licensed Trademarks
shall be developed, manufactured, marketed, sold and/or distributed by, with the
authority of or on behalf of, Publisher without the prior written consent and
authorisation of SCEE in each case.

 
 
 

--------------------------------------------------------------------------------

 
 
4.2
The Licensed Trademarks and the goodwill associated therewith are and shall be
the exclusive property of Sony. Nothing herein shall give Publisher any right,
title or interest in or to any of the Licensed Trademarks, other than the
non-exclusive licence and privilege to display and use the Licensed Trademarks
solely in accordance with the provisions of this Agreement. Publisher shall not
do or cause to be done any act or thing contesting or in any way impairing or
tending to impair any of Sony's right, title or interest in or to any of the
Licensed Trademarks, nor shall Publisher register or apply to register any
trademark in its own name or in the name of any other person or entity, or
obtain or seek to obtain rights to employ Internet domain name(s) or
address(es), which is or are similar to or is or are likely to be confused with
any of the Licensed Trademarks; provided however that the foregoing shall not be
taken to preclude Publisher from challenging the validity of any Licensed
Trademarks.



4.3
Publisher or Licensed Developer (as applicable) retains all right, title and
interest in and to Licensed Developer Software, including Licensed Developer's
intellectual property rights therein and any names or other designations used as
titles therefor, and nothing in this Agreement shall be construed to restrict
the right of Licensed Developer to develop and/or the right of Publisher to
publish products incorporating Licensed Developer Software (separate and apart
from Sony Materials), and/or under such names or other designations, for any
hardware platform or service other than PlayStation 2 .



4.4
Subject to the proviso to Clauses 4.1 and 4.2 above, Publisher shall, at the
expense of SCEE, take all such steps as SCEE may reasonably require, including
the execution of licences and registrations, to assist SCEE in maintaining the
validity and enforceability of Sony Intellectual Property Rights.



4.5
Without prejudice to Clause 11, Publisher or SCEE (as applicable) shall promptly
and fully notify the other in writing in the event that it discovers or
otherwise becomes aware of any actual, threatened or suspected infringement of
any of the intellectual property or trademark rights of the other embodied in
any of the Licensed Products, and of any claim of infringement or alleged
infringement by the other of any Third Party Intellectual Property Rights, and
shall at the request and expense of the other do all such things as may
reasonably be required to assist the other in taking or resisting any
proceedings in relation to any such infringement or claim.



5.    Quality Standards 


5.1
Publisher shall provide SCEE with a Product Planning Notification for each
Licensed Product in accordance with the Specifications.



Each Licensed Product, including without limitation the title and content
thereof, and/or Publisher's use of any of the Licensed Trademarks, shall be
required to conform to the Specifications and shall not, except as specifically
authorised in writing by SCEE in each case, incorporate (in whole or in part)
more than 1 (one) game product.
 
 
 

--------------------------------------------------------------------------------

 
 
TESTING OR VERIFICATION FOR CONFORMITY TO THE SPECIFICATIONS SHALL BE CONDUCTED
BY SCEE OR, AT PUBLISHER'S ELECTION, BY AN INDEPENDENT EXTERNAL TESTING SERVICE
(IF ANT) WHEN SUCH SERVICE BECOMES AVAILABLE).


5.2
Publisher shall submit for testing for conformity to the Specifications such
information and materials relating to the PlayStation 2 format Software for each
Licensed Product as shall be specified in the Specifications. Such
Specifications shall be comparable with the specifications applied by Sony with
respect to its own PlayStation 2 format Software products. SCEE acknowledges and
agrees that such Specifications shall be of prospective application only and
shall not be applied to any inventory units of the Licensed Products
manufactured prior to, or in the active process of manufacture at the date of,
the promulgation thereof by SCEE.



5.3
For each Licensed Product, Publisher shall be responsible, at Publisher's
expense, for the origination of all Printed Materials, and for the manufacture
and delivery to the manufacturer of such Licensed Product of all Printed
Materials other than those to be set forth on the Licensed Product itself, all
of which Printed Materials shall: (i) conform in all material respects to the
Specifications; and (ii) include such other materials (including by way of
illustration but not limitation, consumer health warnings in relation to
epilepsy) and such consumer advisory rating code(s) as may from time to time be
required by any governmental entity or in compliance with any voluntary code of
practice operated by members of the interactive software development and
publishing community. The Specifications referred to in (i) above shall be
comparable with the specifications applied by Sony with respect to its own
PlayStation 2 format Software products. SCEE acknowledges and agrees that such
Specifications shall be of prospective application only and shall not be applied
to any inventory units of the Licensed Products manufactured prior to, or in the
active process of manufacture at the date of, the promulgation thereof. All
materials to be submitted pursuant to this Clause 5.3 shall be delivered by such
means and in such form as shall be prescribed in the Specifications and at
Publisher's sole risk and expense. Publisher undertakes that the quality of such
Printed Materials shall be of the same quality as that associated with high
quality consumer products.



5.4
Where applicable, SCEE (or, where applicable, an independent external testing
service as aforesaid) will test or verify for conformity to the Specifications
(as the case may be) all materials submitted by Publisher pursuant to Clause 5.2
and Clause 5.3. Where such testing or verification is conducted by SCEE, SCEE
shall advise Publisher of the results of such testing or verification within the
applicable of the timeframes specified in the Specifications. Where such testing
or verification is conducted by such independent external testing service, such
service shall advise Publisher of the results of such testing or verification
within timeframes agreed between such service and Publisher (and SCEE shall have
no responsibility or liability whatsoever arising from a failure by such service
to meet such timeframes). If any of such materials (or any element(s) thereof)
fail to conform to the Specifications, SCEE (or, where applicable, such
independent external testing service) shall specify the reasons for such failure
and state what revisions are required. After making the required revisions,
Publisher may resubmit such materials in such revised form for re-testing or
re-verification by SCEE (or, where applicable, such independent external testing
service). The procedures described in this Clause 5.4 shall if necessary be
repeated until all such materials for each Licensed Product shall expressly have
been certified as conforming to the Specifications, such certification to be
validly given only if in writing and signed by the duly authorised
representative(s) of SCEE as specified in the Specifications (or, where
applicable, by the duly authorised representative(s) of such independent
external testing service). SCEE shall have no liability to Publisher for the
accuracy or content (including translations and localisations) of Printed
Materials (except only items required to be included in accordance with the
Specifications) or in respect of costs incurred or irrevocably committed by
Publisher as a result of any failure to conform to Specifications (even where
certified for conformity) or in relation to, or to the use of, Printed Materials
which shall not have been given a certificate of conformity by SCEE (or, where
applicable, by such independent external testing service). No production units
of any Licensed Product shall be manufactured, marketed, distributed or sold by,
with the authority of or on behalf of, Publisher unless and until such a
certificate of conformity of such Licensed Product shall first have been given
by SCEE (or, where applicable, by such independent external testing service). No
certificate of conformity from SCEE (or, where applicable, from such independent
external testing service) of any element of the materials so submitted or
resubmitted shall be deemed a certificate of conformity of any other element of
such materials, nor shall any such certificate of conformity be deemed to
constitute a waiver of any of SCEE's rights under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding by SCEE of non-conformity to the Specifications, and
as an alternate to making required revisions and resubmissions as above,
Publisher may have recourse to the appeals process specified in the
Specifications.


5.5
Publisher shall not change in any material respect any of the materials for
which a certificate of conformity shall have been given by SCEE (or, where
applicable, by an independent external testing service) pursuant to Clause 5.4
(or, if applicable, pursuant to Clause 5.6) (or, alternately, which shall have
been held to conform to the Specifications following recourse by Publisher to
the appeals process specified in the Specifications). If any of the Licensed
Products and/or related materials published by, with the authority of or on
behalf of, Publisher fail to conform to the Specifications and the materials for
which SCEE (or, where applicable, such independent external testing service)
shall from time to time have given a certificate of conformity, then the
provisions of Clause 13.2 shall apply.



5.6
SCEE reserves the right to require that pre-production samples of all
Advertising Materials shall be submitted by Publisher to SCEE or, at Publisher's
election, to an independent external testing service (if and when such service
becomes available), free of charge and in accordance with the procedure
specified in the Specifications, for verification for conformity to the
Specifications (including specifically, but without limitation, in relation to
the usage of any of the Licensed Trademarks), prior to any actual production,
use or distribution of any such items by, with the authority or on behalf of,
Publisher. No such proposed Advertising Materials shall be produced, used or
distributed directly or indirectly by Publisher without first obtaining a
certificate of conformity to the Specifications. Where such verification is
conducted by SCEE, SCEE shall advise Publisher of the results of such
verification within the applicable of the timeframes specified in the
Specifications. Where such verification is conducted by such independent
external testing service, such service shall advise Publisher of the results of
such verification within timeframes Sony Computer Entertainment Europe agreed
between such service and Publisher (and SCEE shall have no responsibility or
liability whatsoever arising from a failure by such service to meet such
timeframes). If any such Advertising Materials (or any element(s) thereof) fail
to conform to the Specifications, SCEE (or, where applicable, such independent
external testing service) shall specify the reasons for such failure and state
what revisions are required. After making the required revisions, Publisher may
resubmit such materials in such revised form for re-verification by SCEE (or,
where applicable, by such independent external testing service). The procedures
described in this Clause 5.6 shall if necessary be repeated until all such
Advertising Materials for each Licensed Product shall expressly have been
certified as conforming to the Specifications, such certification to be validly
given only if in writing and signed by the duly authorised representative(s) of
SCEE as specified in the Specifications (or, where applicable, by the duly
authorised representative(s) of such independent external testing service). SCEE
shall have no liability to Publisher in respect of costs incurred or irrevocably
committed by Publisher in relation to, or to the use of, Advertising Materials
which shall not have been given a certificate of conformity by SCEE (or, where
applicable, by such independent external testing service). No certificate of
conformity from SCEE (or, where applicable, from such independent external
testing service) of any element of Advertising Materials so submitted or
resubmitted shall be deemed a certificate of conformity of any other element of
such Advertising Materials, nor shall any such certificate of conformity be
deemed to constitute a waiver of any of SCEE's rights under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding of non-conformity to the Specifications by SCEE, and
as an alternate to making required revisions and resubmissions as above,
Publisher may have recourse to the appeals process specified in the
Specifications.


Subject in each instance to the prior written consent of SCEE, Publisher may use
such textual and/or pictorial advertising matter (if any) as may be created by,
with the authority or on behalf of, Sony pertaining to the Sony Materials and/or
to the Licensed Trademarks on such Advertising Materials as may, in Publisher's
judgment, promote the sale of Licensed Products within the Licensed Territory.
Sony shall have the right to use Licensed Products and/or other materials
relating to Publisher's PlayStation 2 format Software titles in any advertising
or promotion for PlayStation 2 at Sony's expense, subject to giving Publisher
reasonable prior notice of such advertisement or promotion. Sony shall confer
with Publisher regarding the text of any such advertisement. If required by Sony
and/or any governmental entity or in compliance with any voluntary code of
practice operated by members of the interactive software development and
publishing community, Publisher shall, at Publisher's cost and expense, also
include consumer advisory rating code(s) and, if required, other materials
(including by way of illustration but not limitation, consumer health warnings
in relation to epilepsy) on any and all Advertising Materials used in connection
with Licensed Products. Such consumer advisory rating code(s) shall be procured
in accordance with the provisions of Clause 5.7.


5.7
Publisher agrees that, if required by SCEE or any governmental entity, it shall
submit each Licensed Product to a consumer advisory ratings system designated by
SCEE and/or such governmental entity for the purpose of obtaining rating code(s)
for each Licensed Product. Any and all costs and expenses incurred in connection
with obtaining such rating code(s) shall be borne solely by Publisher. Any
required consumer advisory rating code(s) thereby procured shall be displayed on
Licensed Products and associated Printed Materials in accordance with the
Specifications, at Publisher's cost and expense.



5.8
In the event Publisher fails to comply with its obligations in relation thereto
as specified in Clause 5.7, SCEE reserves the right in its sole discretion, at
Publisher's sole cost and expense: (i) to display, or to require the display, on
Licensed Products and/or associated Printed Materials and/or associated
Advertising Materials (as may be required) materials (including by way of
illustration but not limitation, consumer health warnings in relation to
epilepsy) and/or to procure and to display, or to require the display of,
consumer advisory rating code(s); or (ii) to require non-complying Licensed
Products and/or associated Printed Materials and/or associated Advertising
Materials forthwith to be withdrawn from the market.

 
 
 

--------------------------------------------------------------------------------

 
 
6.     Manufacture of Licensed Products & Associated Materials


6.1
Subject only to Article 6, Publisher acknowledges and agrees that it shall
purchase Manufactured Materials only from an authorised manufacturing facility
licensed by SCEE. SCEE shall have the right, but no obligation, to subcontract
the whole or any part or phase of the production of any or all of the
Manufactured Materials or any part(s) thereof.



6.2
Subject always to Article 6, promptly following the giving by SCEE (or, where
applicable, by an independent external testing service as aforesaid) of a
certificate of conformity to the Specifications (or, alternately, a holding of
conformity to the Specifications following recourse by Publisher to the appeals
process specified in the Specifications) for each Licensed Product pursuant to
Clause 5.2, SCEE shall create (from one of the CD copies of the finally approved
version of the PlayStation 2 format Software as submitted by Publisher pursuant
to Clause 5.2) the original master PlayStation2 Disc ("Master PlayStation 2
Disc") from which all other copies of the Licensed Product are to be replicated
in compliance with the Specifications effective at the time of replication.
Where such certificate of conformity shall have been given by such an
independent external testing service, then the CD copy of the finally approved
version of the PlayStation 2 format Software as submitted by Publisher pursuant
to Clause 5.2 from which the Master PlayStation2Disc is to be created shall be
furnished SCEE by such service. Publisher shall be responsible for the costs, as
set forth in Schedule 2, of creating such Master PlayStation 2 Disc. Publisher
will retain duplicates of all such PlayStation2 format Software. SCEE shall not
be liable for loss of or damage to any copies of the PlayStation 2 format
Software furnished SCEE hereunder. There will be no technology exchange between
Sony and Publisher under this Agreement. The mastering process being of a
proprietary and commercially confidential nature, neither SCEE nor any
manufacturing subcontractor of SCEE will under any circumstances release any
Master PlayStation2 Discs or other in-process materials to Publisher. All such
physical materials shall be and remain the sole property of Sony.



6.3
Subject always to Article 6, Publisher shall be solely responsible for the
delivery, direct to an authorised manufacturing facility licensed by SCEE and in
accordance with Clause 6.4, 110% (one hundred and ten percent) of the number of
sets of the Printed Materials (other than those set forth on the applicable
Licensed Product itself) required to fulfill Publisher's purchase order for
Manufactured Materials of each PlayStation 2 format Software title, which
Printed Materials shall be in strict compliance with the Specifications. SCEE
shall, at Publisher's request, give Publisher all reasonable assistance in
arranging the manufacture of Printed Materials to be used in conjunction with
Licensed Products not manufactured in reliance on Article 6 through SCEE's
authorised manufacturing facility (if a Sony company), but SCEE shall have no
responsibility with respect to pricing, delivery or any other related matter
whatsoever in connection with such manufacture.



6.4
Subject to the giving by SCEE of a certificate of conformity to the
Specifications (or, alternately, a holding of conformity following recourse by
Publisher to the appeals process specified in the Specifications) for the
applicable PlayStation 2 format Software and Printed Materials pursuant to
Clause 5, and to the delivery to an authorised manufacturing facility licensed
by SCEE of the materials to be delivered under Clause 6.3, SCEE will, at
Publisher's expense and as applicable, manufacture, assemble, package and
deliver the Manufactured Materials and the Printed Materials in accordance with
the terms and conditions set forth in this Clause 6. The delivery of the
materials specified in Clause 6.3 shall be made in accordance with the timetable
for such delivery specified in the Specifications.

 
 
 

--------------------------------------------------------------------------------

 
 
6.5
Subject always to Article 6, Publisher shall issue to SCEE purchase order(s) via
SCEE's Electronic Order System (or otherwise as specified by SCEE from time to
time) in accordance with, and in compliance with the timetable specified in, the
Specifications. No such order shall be issued unless and until all necessary
certificates of conformity shall have been given (or, alternately, there shall
have been a holding of conformity following recourse by Publisher to the appeals
process specified in the Specifications) pursuant to Clause 5. Each such order
shall reference Publisher authorisation number and purchase order reference
number, specify quantities of PlayStation 2 format Software by title by pack sku
(in multiples of the minimum box shipment detailed in the Specifications), state
requested ex-factory delivery date and all packaging information together with
such other information as SCEE shall reasonably require and shall be for not
less than the applicable minimum order quantity as specified in Schedule 2
hereto. All such purchase orders shall be subject to acceptance by SCEE, which
acceptance will be advised to Publisher not more than 3 (three) working days
following delivery in accordance with Clause 6.4 of the materials required to be
delivered under Clauses 6.2 and 6.3. SCEE shall use all reasonable endeavours,
subject to available manufacturing capacity, to fulfil Publisher's purchase
orders by Publisher's requested ex-factory delivery date but does not in any
event guarantee so to do. Publisher shall have no right to cancel or reschedule
any purchase order or reorder (or any portion thereof) for any Licensed Product
unless the parties shall first have reached mutual agreement as to Publisher's
financial liability with respect to any desired cancellation or rescheduling of
any such purchase order or reorder (or any portion thereof).



6.6
Subject only to the provisions of Clause 6.5 in relation to Printed Materials,
neither SCEE nor any manufacturing subcontractor of SCEE shall be under any
obligation to store finished units of Manufactured Materials or of associated
Printed Materials beyond the actual ex-factory delivery date thereof. Delivery
of Manufactured Materials shall be made ex-factory the applicable authorised
manufacturing facility licensed by SCEE in the Licensed Territory. All risk of
loss or damage in transit to any and all Manufactured Materials manufactured by
SCEE pursuant to Publisher's orders shall pass to Publisher forthwith upon first
handling by Publisher's carrier.



6.7
Publisher may inspect and test any units of Manufactured Materials not
manufactured in reliance on Article 6 at Publisher's receiving destination. Any
finished units of such Manufactured Materials which fail to conform to the
Specifications and/or any description(s) contained in this Agreement may be
rejected by Publisher by providing written notice of rejection to SCEE within 30
(thirty) days of receipt of such units of such Manufactured Materials at
Publisher's receiving destination. In such event, the provisions of Clause 10.2
shall apply with respect to any such rejected units of Manufactured Materials.
Notwithstanding the provisions of Clause 10.2, if Publisher fails to reject any
units of such Manufactured Materials in the manner and within the 30 (thirty)
day period prescribed above, such units of Manufactured Materials shall
irrevocably be deemed accepted by Publisher and shall not subsequently be
rejected.



6.8
In no circumstances shall SCEE or its authorised manufacturing facility treat
any of Publisher's Licensed Products in any way more or less favourably, in
terms of production turnaround times or otherwise, than the Licensed Products of
any other Licensed Publisher of SCEE or than PlayStation2 format Software
products published by SCEE itself.



7.     Platform Charge


7.1
The all-in Platform Charge for finished units of Manufactured Materials in
respect of which SCEE accepts Publisher's purchase order in accordance with
Clause 6.5 shall be as specified in Schedule 2 (but subject to adjustment as
therein provided). Such Platform Charge shall be subject to change by SCEE at
any time upon reasonable notice to Publisher; provided, however, that such
Platform Charge shall not be changed with respect to any units of Manufactured
Materials which are the subject of an effective purchase order or reorder but
which have not yet been delivered by SCEE. Such Platform Charge for finished
units of Manufactured Materials is exclusive of any value-added or similar sales
tax, customs and excise duties and other similar taxes or duties, which SCEE may
be required to collect or pay as a consequence of the sale or delivery of
finished units of Manufactured Materials. Publisher shall be solely responsible
for the payment or reimbursement of any such taxes or duties, and other such
charges or assessments applicable to the sale and/or purchase of finished units
of Manufactured Materials.

 
 
 

--------------------------------------------------------------------------------

 
 
The Platform Charge for products developed utilising Sony Materials and/or Sony
Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC,
Confidential Information of Sony, but manufactured in reliance on Article 6,
shall be the otherwise applicable Platform Charge less only such sum as
represents from time to time the costs of raw materials and for production
services (including for utilisation of Sony's proprietary Disc Mastering
technology) for the products concerned which SCEE would otherwise have been
invoiced for by SCEE's authorised manufacturing facility ("the Article 6
Platform Charge"). If Publisher has products so manufactured in reliance on
Article 6, then Publisher shall furnish SCEE, within 28 (twenty eight) days
following the close of each calendar month: (i) a written reporting of the
number of inventory units (by product title) of products so manufactured during
such calendar month; (ii) an external auditor's certificate (or similar
independent certificate reasonably acceptable to SCEE) confirming the
completeness and accuracy of such reporting; (iii) Publisher's remittance for
the Article 6 Platform Charge multiplied by the number of inventory units
reflected in such reporting. Any failure fully and promptly to comply with the
foregoing reporting and payment obligations shall constitute a breach of this
Agreement not capable of remedy, entitling SCEE forthwith to terminate the Term
pursuant to Clause 13.1(i); and upon termination by SCEE for such cause, the
provisions of Clause 14.2 shall come into effect.


SCEE shall upon reasonable written request provide Publisher details of the
aforementioned costs of raw materials and production services if Publisher has
legitimately exercised its rights under Article 6 or genuinely intends to
exercise and rely upon such rights. However, SCEE reserves the right to require
Publisher to execute a separate Non-Disclosure Agreement before making such
information available.


7.2
No costs incurred in the development, manufacture, marketing, sale and/or
distribution of Licensed Products and/or associated materials shall be deducted
from any Platform Charge payable to SCEE hereunder. Similarly, there shall be no
deduction from the Platform Charge otherwise payable to SCEE hereunder as a
result of any uncollectable accounts owed to Publisher, or for any credits,
discounts, allowances or returns which Publisher may credit or otherwise grant
to any third party customer in respect of any units of Licensed Products and/or
associated materials, or for any taxes, fees, assessments, or expenses of any
kind which may be incurred by Publisher in connection with its sale and/or
distribution of any units of Licensed Products and/or associated materials,
and/or arising with respect to the payment of Platform Charge hereunder.
Publisher shall furnish SCEE official tax receipts or other such documentary
evidence issued by the applicable tax authorities sufficient to substantiate the
fact of the deduction of any withholding taxes and/or other such assessments
which may be imposed by any governmental authority with respect to such payments
of Platform Charge hereunder and the amount of each such deduction.

 
 
 

--------------------------------------------------------------------------------

 
 
7.3
Publisher shall effect payment for the Platform Charge specified in Clause 7.1
for the finished units of Manufactured Materials the subject matter of each
purchase order issued pursuant to Clause 6.5 in accordance with the
Specifications. Each delivery of Manufactured Materials to Publisher shall
constitute a separate sale obligating Publisher to pay therefor, whether said
delivery be whole or partial fulfilment of any order. No claim for credit due to
shortage of Manufactured Materials as delivered to carrier will be allowed
unless it is made within 5 (five) working days from the date of receipt at
Publisher's receiving destination. Title to Manufactured Materials the subject
of each such purchase order shall pass to Publisher only upon payment in full of
the Platform Charge due in respect thereof. The receipt and deposit by SCEE of
any payment of Platform Charge tendered by or on behalf of Publisher as
aforesaid shall be without prejudice to any rights or remedies of SCEE and shall
not restrict or prevent SCEE from thereafter successfully challenging the basis
for calculation and/or the accuracy of such payment. SCEE reserves the right,
upon reasonable notice to Publisher, to require that such payments of Platform
Charge shall be made to such other Sony entity as SCEE may designate from time
to time.



8.    Marketing & Distribution


Publisher shall, at no expense to SCEE, diligently market, distribute and sell
Licensed Products throughout (but only in) the Licensed Territory, and shall use
all reasonable efforts consistent with its best business judgment to stimulate
demand therefor in the Licensed Territory and to supply any resulting demand.
Publisher shall not market, distribute or sell Licensed Products outside the
Licensed Territory or to any person, firm, corporation or entity having its
place of business, or to any purchasing agency located, outside the Licensed
Territory. Publisher shall use all reasonable efforts consistent with its best
business judgment to protect Licensed Products from and against illegal
reproduction and/or copying by end users or by any other persons or entities.
Such methods of protection may include, without limitation, markings or insignia
providing identification of authenticity and packaging seals as may be specified
in the Specifications. SCEE shall be entitled, at SCEE's sole cost and expense,
to manufacture up to 200 (two hundred) additional units of Manufactured
Materials (or such greater number of additional units as shall be agreed by
Publisher, such agreement not unreasonably to be withheld or delayed) for each
PlayStation 2 format Software title (and to purchase from Publisher, at a price
equal to the actual cost thereof to Publisher, a corresponding number of units
of Printed Materials for each such PlayStation 2 format Software title), for the
purposes of or in connection with the marketing and promotion of PlayStation 2;
provided however that SCEE shall not directly or indirectly resell any such
units of Manufactured Materials (and, if applicable, of Printed Materials)
within the Licensed Territory without Publisher's prior written consent.
Further, SCEE shall be entitled to utilise Publisher's name and/or logo and the
audio-visual content of, and/or the Printed Materials for, PlayStation2 format
Software titles (not to exclude the likenesses of any recognisable talent) for
the purposes of or in connection with such marketing and promotion.


9.    Confidentiality


9.1
All the terms and provisions of the CNDA shall apply to Confidential Information
of Sony and, if and to the extent applicable, Confidential Information of
Publisher.



9.2
Where Confidential Information of Publisher is not protected by the CNDA, SCEE
shall hold the same in confidence and shall take all reasonable steps necessary
to preserve such confidentiality. Except as may expressly be authorised by
Publisher, SCEE shall not at any time, directly or indirectly: (i) disclose any
Confidential Information of Publisher to any person other than a Sony employee
who needs to know or have access to such information for the purposes of this
Agreement, and only to the extent necessary for such purposes; (ii) except for
the purposes of this Agreement, duplicate or use the Confidential Information of
Publisher for any other purpose whatsoever; or (iii) remove any copyright
notice, trademark notice and/or other proprietary legend set forth on or
contained within any of the Confidential Information of Publisher.

 
 
 

--------------------------------------------------------------------------------

 
 
9.3
The provisions of Clause 9.2 hereof shall not apply to any Confidential
Information of Publisher which: (i) has become part of information in the public
domain through no fault of SCEE; (ii) was known to SCEE prior to the disclosure
thereof by Publisher; (iii) properly comes into the possession of SCEE from a
third party which is not under any obligation to maintain the confidentiality of
such information. SCEE may disclose Confidential Information of Publisher
pursuant to a judicial or governmental order provided that SCEE promptly advises
Publisher in writing prior to any such disclosure so that Publisher may seek
other legal remedies to maintain the confidentiality of such Confidential
Information of Publisher, and SCEE shall comply with any applicable protective
order or equivalent.



9.4
Unless and until a public announcement regarding this Agreement shall have been
made by Sony (or SCEE shall otherwise have agreed in writing), the fact that the
parties have entered into this Agreement shall be Confidential Information of
Sony and shall be treated in all respects accordingly. The content of, and the
timing and method of the making of, any such public announcement shall be
determined by SCEE in its best business judgement. However, SCEE will give
reasonable consideration to any notice from Publisher requesting that no such
public announcement be made, at or prior to a particular time or at all.



10.          Warranties


10.1
SCEE represents and warrants solely for the benefit of Publisher that SCEE has
the right, power and authority to enter into, and fully to perform its
obligations under, this Agreement.



10.2
SCEE warrants that units of PlayStation 2 Discs comprising Licensed Products
manufactured by SCEE for Publisher pursuant to Clause 6 hereof shall be free
from defects in materials and workmanship under normal use and service at time
of delivery in accordance with Clause 6.6. The sole obligation of SCEE under
this warranty shall be, for a period of 90 (ninety) days from the date of
delivery of such discs in accordance with Clause 6.6, at SCEE's election, either
(i) to replace such defective discs or (ii) to issue credit for, or to refund to
Publisher the Platform Charge of such defective discs (excluding PlayStation 2
Disc mastering charge) and to reimburse Publisher its reasonable return shipping
costs. Such warranty is the only warranty applicable to Licensed Products
manufactured by SCEE for Publisher pursuant to Clause 6. This warranty shall not
apply to damage resulting from accident, fair wear and tear, wilful damage,
alteration, negligence, abnormal conditions of use, failure to follow directions
for use (whether given in instruction manuals or otherwise howsoever) or misuse
of Licensed Products, or to discs comprising less than 1% (one percent) [or, if
greater, 100 (one hundred) units] in the aggregate of the total number of
Licensed Products manufactured by SCEE for Publisher per purchase order of any
PlayStation 2 format Software title. If, during such 90 (ninety) day period,
defects appear as aforesaid, Publisher shall notify SCEE and, upon request by
SCEE (but not otherwise), return such defective discs, with a written
description of the defect claimed, to such location as SCEE shall designate.
SCEE shall not accept for replacement, credit or refund as aforesaid any
Licensed Products except factory defective discs (i.e. discs that are not free
from defects in materials and workmanship under normal use and service). All
returns of defective discs shall be subject to prior written authorisation by
SCEE, not unreasonably to be withheld. If no defect exists or the defect is not
such as to be covered under the above warranty, Publisher shall reimburse SCEE
for expenses incurred in processing and analysing the discs.

 
 
 

--------------------------------------------------------------------------------

 
 
10.3
Publisher represents, warrants, covenants and agrees that: (i) Publisher has the
right, power and authority to enter into, and fully to perform its obligations
under, this Agreement; (ii) the making of this Agreement by Publisher does not
violate any separate agreement, rights or obligations existing between Publisher
and any other person, firm, corporation or entity, and, throughout the Term,
Publisher shall not make any separate agreement with any person or entity which
is inconsistent with any of the provisions hereof; (iii) both Licensed Developer
Software and PlayStation 2 format Software, and any name, designation or title
used in conjunction therewith, shall be free from any valid third party claim of
infringement of any Third Party Intellectual Property Rights; (iv) there is no
litigation, proceeding or claim pending or threatened against Publisher or any
subsidiary or affiliate of Publisher which may materially affect Publisher's
rights in and to Licensed Developer Software, the names, designations or titles
used in conjunction therewith, the works and performances embodied therein
and/or the copyrights pertaining thereto; (v) Publisher shall have made or shall
make any and all payments required to be made to any person, firm, corporation
or other entity, or to any body or group representing authors or participants in
the production of the works or performances embodied in Licensed Developer
Software and PlayStation 2 format Software, or to publishers or other persons
having legal or contractual rights of any kind to participate in any income
arising in respect of the exploitation of such works or performances; (vi)
neither Publisher nor any subsidiary or affiliate of Publisher shall make any
representation or give any warranty to any person or entity expressly or
impliedly on Sony's behalf, or to the effect that Licensed Products are
connected in any way with Sony (other than that Licensed Products have been
developed, marketed, manufactured, sold and/or distributed under licence from
Sony);(vii) PlayStation 2 format Software shall be distributed by Publisher
solely in the form of Licensed Product; (viii) each Licensed Product shall be
marketed, sold and distributed in an ethical manner and in accordance with all
applicable laws and regulations; and (ix) Publisher's policies and practices
with respect to the marketing, sale and/or distribution of Licensed Products
shall in no manner reflect adversely upon the name, reputation or goodwill of
Sony.



10.4
Further, Publisher represents, warrants, covenants and agrees that neither
Publisher nor any parent company, subsidiary or affiliate of Publisher shall
during the Term, whether for itself or for the benefit of any other person,
firm, corporation or entity, whether by itself or by its officers, employees or
agents, directly or indirectly, induce or seek to induce, on an individually
targeted basis, the employment of, or the engagement of the services of, any
Relevant Employee. For these purposes "Relevant Employee" shall mean and include
any employee of (i) SCEE, (ii) Psygnosis Limited or (iii) PlayStation.com
(Europe) Limited (or any of their subsidiaries or branch offices outside the
United Kingdom), the services of which employee are (a) specifically engaged in
product development (or directly related) functions or (b) otherwise reasonably
deemed by his/her employer to be of material importance to the protection of its
legitimate business interests, and with which employee Publisher (or any parent
company, subsidiary or affiliate of Publisher) shall have had contact or
dealings during the Term. The foregoing provisions shall continue to apply for a
period of 12 (twelve) months following expiry or earlier termination of the Term
and are hereby deemed substituted for any corresponding provisions in any
agreement(s) previously entered into between the parties hereto in relation to
PlayStation 2 and/or to Sony's "PlayStation" predecessor video entertainment
system.



11.  Indemnities


11.1
SCEE shall indemnify and hold Publisher harmless from and against any and all
claims, losses, liabilities, damages, expenses and costs, including without
limitation reasonable fees for lawyers, expert witnesses and litigation costs,
and including costs incurred in the settlement or avoidance of any such claim,
which result from or are in connection with a breach of any of the warranties
provided by SCEE herein; provided however that Publisher shall give prompt
written notice to SCEE of the assertion of any such claim, and provided further
that SCEE shall have the right to select counsel and control the defence and/or
settlement thereof, subject to the right of Publisher to participate in any such
action or proceeding at its own expense with counsel of its own choosing. SCEE
shall have the exclusive right, at its discretion, to commence and prosecute at
its own expense any lawsuit or to take such other action with respect to such
matters as shall be deemed appropriate by SCEE. Publisher shall provide SCEE, at
no expense to Publisher, reasonable assistance and cooperation concerning any
such matter. Publisher shall not agree to the compromise, settlement or
abandonment of any such claim, action or proceeding without SCEE's prior written
consent.

 
 
 

--------------------------------------------------------------------------------

 
 
11.2
Publisher shall indemnify and hold SCEE harmless from and against any and all
claims, losses, liabilities, damages, expenses and costs, including without
limitation reasonable fees for lawyers, expert witnesses and litigation costs,
and including costs incurred in the settlement or avoidance of any such claim,
which result from or are in connection with (i) a breach of any of the
warranties provided by Publisher herein or any breach of Publisher's
confidentiality obligations as referred to in Clause 9.1 hereof, or (ii) any
claim of infringement or alleged infringement of any Third Party Intellectual
Property Rights with respect to Licensed Developer Software, or (iii) any claim
of or in connection with any injury (including death) or property damage, by
whomsoever such claim is made, arising (in whole or in part) out of the
manufacture, sale and/or use of any of the Manufactured Materials unless
resulting from the proven negligence of Sony; provided however that SCEE shall
give prompt written notice to Publisher of the assertion of any such claim, and
provided further that Publisher shall have the right to select counsel and
control the defence and/or settlement therof, subject to the right of SCEE to
participate in any such action or proceeding at its own expense with counsel of
its own choosing. Publisher shall have the exclusive right, at its discretion,
to commence and/or prosecute at its own expense any lawsuit or to take such
other action with respect to such matter as shall be deemed appropriate by
Publisher. SCEE shall provide Publisher, at no expense to SCEE, reasonable
assistance and cooperation concerning any such matter. SCEE shall not agree to
the compromise, settlement or abandonment of any such claim, action or
proceeding without Publisher's prior written consent.



12.          Limitations of Liability


12.1
IN NO EVENT SHALL SONY OR ITS SUPPLIERS BE LIABLE FOR PROSPECTIVE PROFITS, OR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE BREACH OF THIS AGREEMENT
BY SCEE), WHETHER UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
INDEMNITY, PRODUCT LIABILITY OR OTHERWISE. IN NO EVENT SHALL SONY'S LIABILITY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ANY LIABILITY FOR DIRECT DAMAGES, AND INCLUDING WITHOUT LIMITATION ANY LIABILITY
UNDER CLAUSE 11.1, EXCEED THE PLATFORM CHARGE PAID BY PUBLISHER TO SCEE UNDER
CLAUSE 7 WITHIN THE 2 (TWO) YEARS PRIOR TO THE DATE OF THE FIRST OCCURENCE OF
THE EVENT OR CIRCUMSTANCES GIVING RISE TO SUCH LIABILITY. EXCEPT AS EXPRESSLY
SET FORTH HEREIN, NO SONY ENTITY, NOR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS, SHALL BEAR ANY RISK, OR HAVE ANY RESPONSIBILITY
OR LIABILITY, OF ANY KIND TO PUBLISHER OR TO ANY THIRD PARTIES WITH RESPECT TO
THE FUNCTIONALITY AND/OR PERFORMANCE OF LICENSED PRODUCTS.

 
 
 

--------------------------------------------------------------------------------

 
 
12.2
IN NO EVENT SHALL PUBLISHER BE LIABLE TO SCEE FOR PROSPECTIVE PROFITS, OR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE BREACH OF THIS AGREEMENT
BY PUBLISHER), WHETHER UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
INDEMNITY, PRODUCT LIABILITY OR OTHERWISE, PROVIDED THAT PUBLISHER EXPRESSLY
AGREES THAT SUCH LIMITATIONS SHALL NOT APPLY TO DAMAGES RESULTING FROM
PUBLISHER'S BREACH OF CLAUSES 2, 3, 4, 9 OR 11.2 OF THIS AGREEMENT.



12.3
SUBJECT AS EXPRESSLY PROVIDED IN CLAUSES 10.1 AND 10.2, NO SONY ENTITY NOR ITS
SUPPLIERS MAKE, NOR DOES PUBLISHER RECEIVE, ANY WARRANTIES (EXPRESS, IMPLIED OR
STATUTORY) REGARDING THE SONY MATERIALS AND/OR UNITS OF MANUFACTURED MATERIALS
MANUFACTURED HEREUNDER. SONY SHALL NOT BE LIABLE FOR ANY INJURY, LOSS OR DAMAGE,
DIRECT OR CONSEQUENTIAL, ARISING OUT OF THE USE OF, OR INABILITY TO USE, SUCH
UNITS OF MANUFACTURED MATERIALS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ANY WARRANTIES, CONDITIONS OR OTHER TERMS IMPLIED BY STATUTE OR
COMMON LAW (INCLUDING AS TO MERCHANTABILITY, SATISFACTORY QUALITY AND/OR FITNESS
FOR A PARTICULAR PURPOSE AND THE EQUIVALENTS THEREOF UNDER THE LAWS OF ANY
JURISDICTION) ARE EXCLUDED TO THE FULLEST EXTENT PERMITTED BY LAW. HOWEVER,
NOTHING IN THIS AGREEMENT SHALL LIMIT SONY'S LIABILITY IN RELATION TO CLAIMS
ARISING FROM THE INJURY OR DEATH OF ANY PERSON RESULTING FROM THE PROVEN
NEGLIGENCE OF SONY.



13.          Termination by SCEE


13.1
SCEE shall have the right forthwith to terminate this Agreement by written
notice to Publisher at any time after the occurrence of any of the following
events or circumstances: (i) any material breach of Publisher's obligations
under this Agreement (or, if Publisher shall also have executed a PlayStation
Non-Disclosure Agreement and/or PlayStation 2 Confidentiality & Non-Disclosure
Agreement which shall have been breached by Publisher, or a PlayStation Licensed
Developer Agreement, PlayStation Licensed Publisher Agreement, PlayStation 2
Tools & Materials Loan Agreement and/or a PlayStation 2 Licensed Developer
Agreement, or a PlayStation or PlayStation 2 licensed developer, development
system or licensed publisher agreement (or equivalent) with an Affiliate of
SCEE, which shall have been terminated for breach by SCEE or by such party)
which breach, if capable of remedy, shall not have been corrected or cured in
full within 30 (thirty) days following notice from SCEE (or the applicable
Affiliate of SCEE as the case may be) specifying and requiring the correction or
cure of such breach, or any repetition of a prior material breach of any such
obligation, whether or not capable of remedy; (ii) any refusal or failure by
Publisher to effect payment of Platform Charge, promptly in accordance with
Clauses 7.1 or 7.3 or at all, or a statement that Publisher is or will be unable
to pay, any sum(s) due hereunder, or Publisher being unable to pay its debts
generally as the same fall due; (iii) Publisher's filing of an application for,
or consenting to or directing the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator (or the equivalent of any of
the foregoing under the laws of any jurisdiction) of any of Publisher's property
(whether tangible or intangible and wherever located), assets and/or
undertaking; (iv) the making by Publisher of a general assignment for

 
 
 

--------------------------------------------------------------------------------

 
 
 
the benefit of creditors; (v) an adjudication in any jurisdiction that Publisher
is a bankrupt or insolvent; (vi) the commencing by Publisher of, or Publisher's
intention to commence, a voluntary case under applicable bankruptcy laws of any
jurisdiction; (vii) the filing by Publisher of, or Publisher's intention to
file, a petition seeking to take advantage of any other law(s) of any
jurisdiction providing for the relief of debtors; (viii) Publisher's
acquiescence in, intention to acquiesce in, or failure to have dismissed within
90 (ninety) days, any petition filed against it in any involuntary case brought
pursuant to the bankruptcy or other law(s) of any jurisdiction referred to in
(vi) and (vii) above; (ix) a controlling partnership or equity interest [or any
such interest (other than an acquisition of less than an aggregate of 5% (five
percent) of the issued share capital of Publisher, as quoted on a recognised
investments exchange), in the case of a transfer to any party which (a) shall
previously have executed a PlayStation Non-Disclosure Agreement and/or
PlayStation 2 Confidentiality & Non-Disclosure Agreement which shall have been
breached by such party, or a PlayStation Licensed Developer Agreement,
PlayStation Licensed Publisher Agreement, PlayStation 2 Tools & Materials Loan
Agreement, PlayStation 2 Licensed Developer Agreement and/or a PlayStation 2
Licensed Publisher Agreement which shall have been terminated for breach by
SCEE, or a PlayStation or PlayStation 2 licensed developer, development system
or licensed publisher agreement (or equivalent) with an Affiliate of SCEE, which
shall have been terminated for breach by such party, or (b) is, or which
directly or indirectly holds or acquires a partnership or equity interest in,
the developer of (or other owner of intellectual property rights in) any
interactive hardware device or product which is or will be directly or
indirectly competitive with PlayStation 2 , or (c) is in litigation with Sony
concerning any proprietary technology, trade secrets and/or intellectual
property matter(s) and/or has challenged the validity of any Sony Intellectual
Property Rights] in Publisher or in all or substantially all of Publisher's
property (whether tangible or intangible), assets and/or undertaking, being
acquired, directly or indirectly, by any person, firm, corporation or other
entity; (x) Publisher enters into any third party business relationship pursuant
to which Publisher makes a material contribution to the development of the core
components of any interactive hardware device or product which is or will be
directly or indirectly competitive with PlayStation 2 , or if Publisher directly
or indirectly holds or acquires a partnership or equity interest (other than a
holding or acquisition of less than an aggregate of 5% (five percent) of the
issued share capital, as quoted on a recognised investments exchange) in, or
otherwise forms a strategic commercial relationship with, any third party firm,
corporation or other entity which has developed or during the Term develops (or
which owns or during the Term acquires ownership of intellectual property rights
in) any such device or product; (xi) Publisher failing to submit materials
relating to any new PlayStation 2 format Software in accordance with Clause 5.2,
and/or failing to issue any purchase orders for Manufactured Materials in
accordance with Clause 6.5, during any period of 12 (twelve) consecutive
calendar months; or (xii) Publisher (or any parent company, subsidiary or
affiliate of Publisher) being in litigation with Sony concerning any proprietary
technology, trade secrets and/or intellectual property matter(s) and/or
challenging the validity of any Sony Intellectual Property Rights. As used in
this Clause 13.1, "controlling interest" means (i) in relation to a body
corporate, the power of the holder of such interest to secure - (a) by means of
the holding of shares or the possession of voting power in, or in relation to,
that or any other body corporate or (b) by virtue of any powers conferred by the
Articles of Association or other document regulating that or any other body
corporate - that the affairs of such body corporate be conducted in accordance
with the wishes of the holder of such interest, and (ii) in relation to a
partnership, the right to a share of more than 50% (fifty percent) of the assets
or of the income of the partnership. Forthwith upon such occurrence, Publisher
shall notify SCEE of the occurrence of any of the events or circumstances
specified in (ii) to (x) above; and Publisher's failure so to do shall be a
material breach of this Agreement not capable of remedy.

 
 
 

--------------------------------------------------------------------------------

 
 
13.2
Further, SCEE shall have the right by written notice to Publisher forthwith to
terminate the licences and related rights herein granted to Publisher in
relation to any PlayStation2 format Software at any time after the occurrence of
any of the following events: (i) any failure by Publisher to submit to SCEE the
materials required to be submitted under Clauses 5.2 and 5.3 (or, if applicable,
under Clause 5.6) in the form and manner and in conformity with the standards
and specifications therein prescribed; and (ii) any failure by Publisher
promptly to notify SCEE in writing of any material change to any of the
materials approved by SCEE pursuant to Clause 5.4 (or, if applicable, pursuant
to Clause 5.6); provided however that SCEE shall not be entitled to exercise
such right of termination if Publisher's failure under (i) above is directly
caused by SCEE's failure to comply with any of its material obligations
expressly set forth herein.



14.          Effect of Expiration or Termination


14.1
Notwithstanding the expiration of the Term, Publisher shall be entitled to
continue to publish PlayStation2 format Software the development of which shall
have been approved prior to or during the Term hereof by SCEE (or by an
Affiliate of SCEE) pursuant to the applicable LDA2, and to use the Licensed
Trademarks strictly, only and directly in connection with such publication,
until the expiration of the Term or, if later, until the second anniversary of
the 31 March next following such approval. Upon expiration of the Term or, if
applicable, such extended period for publishing PlayStation 2 format Software,
Publisher may sell off existing inventories of the applicable PlayStation2
format Software titles, on a non-exclusive basis, for a period of 180 (one
hundred and eighty) days from the applicable expiration date; provided always
that such inventory thereof shall not have been manufactured solely or
principally for sale within such sell-off period.



14.2
However, upon the exercising by SCEE of its right of termination, either of this
Agreement pursuant to Clause 13.1(i) to (viii) or Clause 13.1(xii) or in
relation to any PlayStation 2 format Software pursuant to Clause 13.2, all
rights, licences and privileges licensed or otherwise granted to Publisher
hereunder, either generally or in relation to such PlayStation 2 format Software
(as applicable), shall forthwith and without further formality revert absolutely
to SCEE and Publisher shall forthwith cease and desist from any further use of
the Sony Materials, any Sony Intellectual Property Rights related thereto and
the Licensed Trademarks, and, subject to Clause 14.3, shall have no further
right to continue the marketing, sale and/or distribution of any units of
Licensed Product or of any units of Licensed Product derived from such
PlayStation2 format Software (as applicable).



14.3
In the event of termination by SCEE pursuant to Clause 13.1(ix), (x) or (xi) or
by Publisher pursuant to Clause 25, Publisher may sell off then unsold units of
Licensed Product(s), for a period of 90 (ninety) days from the effective date of
termination; provided always that such inventory thereof shall not have been
manufactured solely or principally for sale within such sell-off period.
Subsequent to the expiry of such 180 (one hundred and eighty) day or 90 (ninety)
day sell-off period, or in the event of termination by SCEE pursuant to Clause
13.1(i) to (viii), Clause 13.1(xii) or Clause 13.2, any and all units of
Licensed Products or the applicable Licensed Products (as the case may be)
remaining in Publisher's inventory and/or under its control shall be destroyed
by Publisher within 5 (five) working days following such expiry or effective
date of termination. Within 5 (five) working days following such destruction,
Publisher shall furnish SCEE an itemised statement, certified accurate by a duly
authorised officer, partner or other representative (as applicable) of
Publisher, specifying the number of then unsold units of Licensed Product(s) to
which such termination applies, on a PlayStation 2 format Software
title-by-title basis, which remain in its inventory and/or under its control at
such date, confirming the number of units of Licensed Products destroyed, on a
PlayStation 2 format Software title-by-title basis, and indicating the location
and date of such destruction and the disposition of the remains of such
destroyed materials. SCEE shall be entitled to conduct a physical inspection of
Publisher's inventory during normal business hours in order to ascertain or
verify such inventory and/or statement.

 
 
 

--------------------------------------------------------------------------------

 
 
14.4
Upon termination of the Term by SCEE pursuant to Clause 13.1, Publisher shall
forthwith deliver up to SCEE (or, if so requested by SCEE in writing, destroy
and promptly furnish SCEE a certificate of such destruction signed by a duly
authorised officer, partner or other representative (as applicable) of
Publisher) all Sony Materials, and any Confidential Information of Sony of which
Publisher shall have become apprised and which has been reduced to tangible or
written form, and any and all copies thereof then in the possession, custody or
control of Publisher.



14.5
SCEE shall be under no obligation to renew or extend this Agreement
notwithstanding any actions taken by either of the parties prior to its
expiration or earlier termination. In the event of termination pursuant to
Clauses 13.1 or 13.2, no part of any payment(s) whatsoever theretofore made to
SCEE hereunder (or, if Publisher shall also have executed a LDA2, thereunder)
shall be owed or repayable to Publisher, and nor shall either party be liable to
the other for any damages (whether direct, consequential or incidental, and
including without limitation any expenditures, loss of profits or prospective
profits) sustained or arising out of, or alleged to have been sustained or to
have arisen out of, such expiration or earlier termination. However, the
expiration or earlier termination of this Agreement shall not excuse either
party from any prior breach of any of the terms and provisions of this Agreement
or from any obligations surviving such expiration or earlier termination, and
full legal and equitable remedies shall remain available for any breach or
threatened breach of this Agreement or of any obligations arising therefrom.



14.6
The expiration or earlier termination of this Agreement (whether by SCEE
pursuant to Clause 13 or otherwise howsoever) shall be without prejudice to any
and all rights and remedies which either party may then or subsequently have
against the other party.



15.          Notices


15.1
All notices under this Agreement shall be in writing and shall be given by
courier or other personal delivery, by registered or certified mail, by
recognised international courier service or by facsimile transmission (with an
immediate confirmation copy by regular mail or any of the methods specified
above) at the appropriate address hereinbefore specified or at a substitute
address designated by notice by the party concerned (and in the case of notices
to SCEE shall be directed to its Vice President, Business Affairs or such other
Sony representative as shall from time to time be designated by notice by SCEE).
Notices given other than by facsimile transmission shall be deemed given and
effective when delivered. Notices given by facsimile transmission shall be
deemed given only upon receipt of confirmation copy as aforesaid but, upon such
receipt, shall be deemed effective as of the date of transmission.



15.2
Whenever Publisher is required to obtain the authorisation, consent or approval
of SCEE, Publisher shall request the same by notice to SCEE as aforesaid, and
with a copy under separate cover to its Director of Third Party Relations or
such other Sony representative as shall from time to time be designated by
notice to Publisher. Such authorisation, consent or approval shall not be deemed
to be granted unless and until SCEE shall have given a written affirmative
response to each request therefor and shall in no event be implied or inferred
from any delay or failure of SCEE to give such or any response.

 
 
 

--------------------------------------------------------------------------------

 
 
16.          Force Majeure


Neither SCEE nor Publisher shall be liable for any loss or damage or be deemed
to be in breach of this Agreement if its failure to perform, or failure to cure
any breach of, its obligations under this Agreement results from any events or
circumstances beyond its reasonable control, including without limitation any
natural disaster, fire, flood, earthquake or other act of God, inevitable
accidents, lockout, strike or other labour dispute, riot or civil commotion, act
of public enemy, enactment, rule, order or act of any government or governmental
authority, failure of technical facilities, or failure or delay of
transportation facilities.


17.          Relationship of the Parties


The relationship hereunder between SCEE and Publisher respectively is that of
licensor and licensee. Publisher is an independent contractor and shall not in
any respect act as or be deemed to be the legal representative, agent, joint
venturer, partner or employee of SCEE for any purpose whatsoever. Neither party
shall have any right or authority to assume or create any obligations of any
kind or to make any representation or warranty (express or implied) on behalf of
the other party or to bind the other party in any respect whatsoever.


18.          Assignability


SCEE has entered into this Agreement based on the particular reputation,
capabilities and experience of Publisher and of its officers, directors and
employees. Accordingly, Publisher may not assign, pledge or otherwise dispose of
this Agreement or of any of its rights hereunder, nor delegate or otherwise
transfer any of its obligations hereunder, to any third party unless the prior
written consent of SCEE shall first have been obtained in each case. Any
attempted or purported assignment, pledge, delegation or other disposition in
contravention of this Clause 18 shall be null and void and a material breach of
this Agreement not capable of remedy. SCEE shall be entitled, without the
consent of Publisher, to assign its rights and obligations hereunder to any
corporation or other entity in which Sony Corporation (or any successor in
interest thereto) holds a controlling interest, whether directly or indirectly.
Subject to the foregoing, this Agreement shall enure to the benefit of the
parties and their respective successors and permitted assigns.


A person who is not party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This provision does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to such Act.


19.          Compliance with Applicable Laws


The parties shall at all times comply with all applicable regulations and orders
of their respective countries and all conventions and treaties to which their
countries are party or relating to or in any way affecting this Agreement and
the performance by the parties of this Agreement. Each party, at its own
expense, shall negotiate and obtain any approval, licence or permit required for
the performance of its obligations hereunder, and shall declare, record or take
such steps as may be necessary to render this Agreement binding, including
without limitation any required filing of this Agreement with any appropriate
governmental authorities.


20.          Governing Law


This Agreement shall be governed by, construed and interpreted in accordance
with English Law, without giving effect to the conflict of laws principles
thereof. The parties irrevocably agree for the exclusive benefit of SCEE that
the English Courts shall have jurisdiction to adjudicate any proceeding, suit or
action arising out of or in connection with this Agreement. However, nothing
contained in this Clause 20 shall limit the right of SCEE to take any such
proceeding, suit or action against Publisher in any other court of competent
jurisdiction, nor shall the taking of any such proceeding, suit or action in one
or more jurisdictions preclude the taking of any other such proceeding, suit or
action in any other jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other jurisdiction. Publisher shall have the right
to take any such proceeding, suit or action against SCEE only in the English
Courts.
 
 
 

--------------------------------------------------------------------------------

 
 
21.          Remedies


Publisher acknowledges and agrees that any breach by Publisher of this Agreement
may cause Sony irreparable harm and damage which may not be capable of remedy by
damages alone and therefore that in the event of any such breach SCEE may seek
equitable (including injunctive) relief against Publisher in addition to damages
and/or any other remedy available to SCEE at law or in equity. Either party's
election to avail itself of any of the remedies provided for in this Agreement
shall not be exclusive of any other remedies available hereunder or otherwise at
law or in equity, and all such remedies shall be cumulative. Publisher shall
indemnify SCEE for all losses, liabilities, damages, expenses and costs,
including without limitation reasonable fees for lawyers, expert witnesses and
litigation costs, which SCEE may sustain or incur as a result of any breach or
threatened breach by Publisher of this Agreement.


22.          Severability


In the event that any provision of this Agreement {or any part(s) thereof),
other than a provision in respect of which SCEE gives a notice of amendment
pursuant to Clause 25, is determined by a court of competent jurisdiction to be
invalid or otherwise unenforceable, such provision (or part(s) thereof) shall be
enforced to the extent possible consistent with the stated intention of the
parties or, if incapable of such enforcement, shall be deemed to be deleted from
this Agreement, but not in any way so as to affect the validity or
enforceability of any other provisions of this Agreement which shall continue in
full force and effect.


23.          Provisions Surviving Expiration or Termination
 
The following provisions of this Agreement shall survive and continue in full
force and effect notwithstanding its expiration or earlier termination (whether
by SCEE pursuant to Clause 13 hereof or otherwise howsoever):


Clause 3
Sub-Publishers
Clause 4
Reservations
Clause 5.7 + 5.8
Notices & Consumer Advisory Ratings
Clause 6
Manufacture of Licensed Products
Clause 7
Platform Charge
Clause 9
Confidentiality
Clause 10.2 to 10.4
Warranties
Clause 11
Indemnities
Clause 12
Limitations of Liability
Clause 14
Effect of Expiration or Termination
Clause 18
Assignability
Clause 20
Governing Law
Clause 21
Remedies
Clause 22
Severability

 
 
 

--------------------------------------------------------------------------------

 
 
12.          Waiver


No failure or delay by either party in exercising any right, power or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver of any provision of this Agreement shall be effective unless
in writing and signed by the party against whom it is sought to enforce such
waiver. Any waiver by either party of any provision of this Agreement shall not
be construed as a waiver of any other provision of this Agreement, nor shall
such waiver operate or be construed as a waiver of such provision in relation to
any future event or circumstance.


25.          Amendments


NOTHING IN THIS AGREEMENT SHALL BE READ OR APPLIED IN SUCH A WAY AS TO FRUSTRATE
ARTICLE 6 AND, IF AND TO THE EXTENT ANY PROVISION OF THIS AGREEMENT (OR ANY PART
THEREOF) HAS (OR IS CAPABLE OF HAVING) SUCH EFFECT, IT SHALL BE DEEMED MODIFIED
ACCORDINGLY.


SCEE RESERVES THE RIGHT, AT ANY TIME UPON REASONABLE NOTICE TO PUBLISHER, TO
AMEND THE RELEVANT PROVISIONS OF THIS AGREEMENT, THE SCHEDULES HERETO AND/OR THE
SPECIFICATIONS HEREIN REFERRED TO, TO TAKE ACCOUNT OF OR IN RESPONSE TO ANY
DECISION OR ORDER OF, OR OBJECTION RAISED BY, ANY COURT OR GOVERNMENTAL OR OTHER
COMPETITION AUTHORITY OF COMPETENT JURISDICTION AND/OR ANY STATUTORY OR SIMILAR
MEASURES WHICH MIGHT BE IMPLEMENTED TO GIVE EFFECT TO ANY SUCH DECISION, WHICH
APPLY TO THIS AGREEMENT, THE SCHEDULES HERETO AND/OR THE SPECIFICATIONS HEREIN
REFERRED TO (AND FROM WHICH THIS AGREEMENT, THE SCHEDULES HERETO AND/OR THE
SPECIFICATIONS HEREIN REFERRED TO ARE NOT EXEMPT) OR TO REFLECT ANY UNDERTAKING
GIVEN BY SONY TO ANY SUCH AUTHORITY IN RELATION TO ANY AND ALL SUCH MATTERS
AFORESAID. ANY SUCH AMENDMENT SHALL BE OF PROSPECTIVE APPLICATION ONLY AND SHALL
NOT BE APPLIED TO ANY LICENSED PRODUCT MATERIALS RELATING TO WHICH SHALL HAVE
BEEN SUBMITTED TO SCEE BY PUBLISHER PURSUANT TO CLAUSE 5.2 AND/OR 5.3 PRIOR TO
THE DATE OF SCEETS NOTICE OF AMENDMENT. IN THE EVENT THAT PUBLISHER IS UNWILLING
TO ACCEPT ANY SUCH AMENDMENT, THEN PUBLISHER SHALL HAVE THE RIGHT FORTHWITH TO
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SCEE GIVEN NOT MORE THAN 90
(NINETY) DAYS FOLLOWING THE DATE OF SCEE'S NOTICE OF AMENDMENT. THE PROVISIONS
OF CLAUSE 14.3 SHALL COME INTO EFFECT UPON ANY SUCH TERMINATION BY PUBLISHER.


Subject to the foregoing and except as otherwise provided herein, this Agreement
shall not be subject to amendment, change or modification other than by another
written instrument duly executed by both of the parties hereto.


26.          Headings


The clause and other headings contained in this Agreement are intended primarily
for reference purposes only and shall not alone determine the construction or
interpretation of this Agreement or any provision(s) hereof.


27.          Integration


This document (including the Schedules hereto) constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and
supersedes all prior or contemporaneous agreements, proposals, understandings
and communications between Sony and Publisher, whether oral or written, with
respect to the subject matter hereof. However, the generality of the foregoing
notwithstanding, the CNDA and, if applicable, the LDA 2 executed by Publisher
shall continue in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
28.          Counterparts


This Agreement may be executed in 2 (two) counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first above written.


SONY COMPUTER ENTERTAINMENT
ZOO DIGITAL GROUP PLC
EUROPE LIMITED
         
    /s/ Christopher Deering        
                        
Signature
Signature
   
   Christopher Deering          
                        
Name
Name
   
    President                
                        
Title
Title

 
 
 
 

--------------------------------------------------------------------------------

 